Citation Nr: 1535746	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1948 to March 1951.  He died in January 2012.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.


FINDINGS OF FACT

1. The Veteran died in January 2012; the Certificate of Death indicates that congestive heart failure was the immediate cause of death and coronary artery disease was a significant condition that contributed to death but did not result in the underlying cause of death.

2. At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), residuals of a shell fragment wound, a disfiguring shell fragment wound scar of the left face, bilateral hearing loss, and tinnitus.

3. The probative, competent evidence does not demonstrate that the Veteran's cause of death was related to his active military service or that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A May 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  

Pursuant to a February 2015 Board Remand, the RO obtained the Veteran's terminal hospital records and associated them with the electronic file.  Additionally, a VA physician provided a medical opinion in March 2015 as to whether the Veteran's congestive heart failure and coronary artery disease were etiologically related to active duty, to include a disability incurred therein.  The VA physician reviewed the Veteran's relevant medical history and provided an opinion with adequate rationale, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, the Board finds there has been substantial compliance with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Appellant should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  

The Certificate of Death indicates that congestive heart failure was the immediate cause of the Veteran's death and coronary artery disease was a significant condition that contributed to his death but did not result in the underlying cause of death.  At the time of the Veteran's death, service connection was in effect for PTSD, residuals of a shell fragment wound of the left neck, disfiguring shell fragment wound scar of the left face, bilateral hearing loss, and tinnitus.  

Initially, the Board notes the Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of any heart problems, to include congestive heart failure and coronary artery disease.  Additionally, the VA physician provided a negative nexus opinion in March 2015.  Specifically, the VA physician found there was no evidence to support or suggest that the Veteran had any heart conditions or heart disease during his time in the military.  According to the VA physician, the Veteran's congestive heart failure and coronary artery disease were not etiologically related to any aspect of his period of service.  The VA physician found it significant that the Veteran developed coronary artery disease at least 50 years after military service and congestive heart failure approximately 60 years after military service.  The VA physician also determined there was no physiologic association between the Veteran's heart disease and events that occurred while in the military.  Furthermore, service treatment records did not document any heart conditions or conditions (including his anxiety condition) that would be significant risk factors for the development of heart disease.

Moreover, the VA physician opined that there was no evidence to support or suggest that the Veteran's service connected PTSD, either singly or in combination, caused or contributed substantially or materially to his death, combined to cause death, aided or lent assistance to the production of death, or resulted in debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of the other diseases or injuries causing death.  The VA physician noted that the medical records clearly documented significant, known risk factors for heart disease, including hypertension, hypercholesterolemia, diabetes, alcohol abuse, tobacco use disorder, obstructive sleep apnea, and atrial fibrillation.  The Veteran also had significant dementia, which the VA physician found substantially contributed to his death.  According to the VA physician, however, the Veteran's dementia was due to either his vascular disease or sequelae from alcohol abuse.  Although the Veteran had a diagnosis of PTSD, the VA physician found this condition was not a significant factor in the development of his heart disease, and the Veteran had multiple other co-morbidities that contributed to his death.  

The VA physician further explained that cardiovascular disease was common in the general population and affected the majority of adults past the age of 60 years.  Although recent attention had focused on the role of psychosocial factors in the acute precipitation of myocardial infarction and sudden cardiac death, the VA physician noted that psychosocial factors could also contribute to the early development of atherosclerosis.  Unfortunately, human studies of stress and coronary atherosclerosis had been limited in scope.  Thus, although angiographic data suggested that more extensive atherosclerosis was seen in patients with type A personalities, confounding issues limited the interpretation.  While studies had suggested a larger pressor response to stress among patients with cardiovascular disease, the link between hyperreactivity and cardiovascular disease had not yet been convincingly made.  Although acute and chronic stress had long been suspected as risk factors for myocardial infarction and sudden cardiac death, the evidence for a causal link had not been definitively determined.  According to the VA physician, major risk factors for coronary heart disease, including positive family history, hyperlipidemia, hypertension, smoking, diabetes, male gender, and advanced age, were much more likely causes of coronary heart disease than the possible contribution of psychosocial factors, to include PTSD, stress, depression, and anxiety.

Here, the Board affords significant probative value to the VA physician's medical opinion.  The evidence shows the VA physician reviewed the Veteran's records in great detail prior to providing the opinion.  In addition, the VA physician provided a thorough, detailed rationale for the opinion, specifically addressing the history of diagnoses and symptomatology.  When contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez, 22 Vet. App. at 301.  The VA physician also provided outside medical evidence in support of the opinion.  As such, the Board finds the probative, competent evidence does not demonstrate that the Veteran's cause of death was incurred in or aggravated by active duty.  Further, the probative, competent evidence does not show that a service-connected disability caused or contributed substantially or materially to his death, hastened his death, or rendered him less capable of resisting the effects of the diseases primarily causing death.

In this case, the only competent medical opinion of record is negative to the Appellant's claim.  The Board acknowledges that the Appellant is competent to report her observations of the Veteran's symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion regarding the etiology of diseases such as congestive heart failure and coronary artery disease.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the Board finds that the relationship between the Veteran's death and any in-service illness or event is not something for which a layman is competent to provide an opinion.  See Barr v Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Further, the evidence does not show that the Appellant possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of the Veteran's death.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Appellant's lay opinion does not constitute competent medical evidence and lacks probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


